DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered.

Applicant has amended the claims in order to address these amendments new art and rejections have been applied.  See below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 26, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claim 22, claim 22 states ‘…determining, at the receiving wireless station…’  That is all of claim 22 is performed at the receiving wireless station.  Claim 21 states that the method is ‘…implemented at a sending wireless station…’  Therefore, it is not clear what Applicant is attempting to claim.  That is, under MPEP 2111.02 the determination of whether a preamble limits a claim is made on a case-by-case basis in light of the facts.  Further, If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  That is, while the preamble may set forth the intended use of the steps, it would be unreasonable for that use to explicitly contradict the claim language set forth out in the claim.  That is, the preamble in this case is necessary to give life, meaning, and vitality to the claim and therefore must be considered.  Considering the preamble as having no effect on the claim would lead to Applicants making confusing contradictory statements in the preamble leaving the metes and bounds of the claim unclear.

Regarding claims 26, claim 26 recites ‘…in response to determining that the sending wireless station belongs to a spatial reuse group…’  It is unclear who or what is performing these steps.  Is the sending wireless station or the receiving wireless station?




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, 6, 37, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Luo EP3313140 and further in view of Asterjadhi (2015/0110093).

	Regarding claim 1, Luo discloses a channel access method, implemented at a wireless station, comprising: (See Luo para. 3; channel, STA (e.g. wireless station))
	after a radio frame is received, (See Luo fig. 1; PPDU is received by receiving node)) determining, based on information relating to a basic service set (BSS) color included in the radio frame, that the radio frame is an overlapping basic service set (OBSS) radio frame, (See Luo para. 42; OBSS may be determined according to BSS color field) and wherein the wireless station is in the second BSS; (See Luo para. 42; OBSS may be determined according to BSS color field; the wireless station is either in the first or second BSS because otherwise it is not an OBSS)
(See Luo para. 45; determining the OBSS frame has a duration field (e.g. type is contains a duration field))
in response to determining that the OBSS radio frame is of the specified type or carries the specific spatial multiplexing instruction information, updating a local network allocation vector according to duration information carried in the OBSS radio frame; and (See Luo para. 45; updating NAV (e.g. network allocation vector) value according to value in the duration field (e.g. value contained within the field))
performing channel access according to the local network allocation vector. (See Luo fig. 10; implied that once the NAV has been set the node uses it to access the channel otherwise what is the point of setting the NAV; para. 101, fig. 10 TXOP (transmission opportunity for the node to transmit (e.g. implying transmission according to NAV)))
Luo does not explicitly disclose wherein the information relating to the BSS color provides network identification information used to determine that the radio frame is from an OBSS if the information relating to the BSS color identifies a first BSS that is different from a second BSS.  However, Asterjadhi does disclose wherein the information relating to the BSS color provides network identification information used to determine that the radio frame is from an OBSS if the information relating to the BSS color identifies a first BSS that is different from a second BSS.  (See Asterjadhi para. 50; Color field is used to determine whether the PPDU is within the BSS or from another OBSS)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Luo to include the teaching of wherein the information relating to the BSS color provides network identification information used to determine that the radio frame is from an OBSS if the information relating to the BSS color identifies a first BSS that is different from a second BSS of Asterjadhi with the motivation being to allow for determination of an OBSS quickly (as opposed to not knowing if the BSS color is different or not and just guessing) and further using known methods (BSS color identification of different BSSs) yielding predictable results (identifying an OBSS so that steps can be taken to reduce or eliminate interference).

	Regarding claim 3, Luo in view of Asterjadhi discloses the method of claim 1, wherein a physical layer signaling domain of the OBSS radio frame carries the specific spatial multiplexing instruction information.  (See Luo fig. 2, para. 66-67; SR, spatial reuse, allowed flag (e.g. specific spatial multiplexing instructions are allow or not allowed))

	Regarding claim 4, Luo in view of Asterjadhi discloses the method of claim 1, wherein the specific spatial multiplexing instruction information comprises instruction information for prohibiting spatial multiplexing or instruction information for delaying the spatial multiplexing. (See Luo fig. 2, para. 66-67; SR, spatial reuse, allowed flag (e.g. specific spatial multiplexing instructions are allow or not allowed))

Regarding claim 5, Luo in view of Asterjadhi discloses the method of claim 4, wherein the instruction information for prohibiting the spatial multiplexing is based on an OBSS signal detection threshold or a spatial multiplexing parameter. (See Luo fig. 2, para. 66-67; SR, spatial reuse, allowed flag (e.g. specific spatial multiplexing instructions are allow or not allowed))
	
Regarding claim 6, Luo in view of Asterjadhi discloses the method of claim 1, wherein determining that the OBSS radio frame is of the specified type depends on a parameter in a physical layer signaling domain or a parameter in a signaling domain of a medium access layer protocol data unit. (See Luo para. 45; determining the OBSS frame has a duration field (e.g. type is contains a duration field); para. 40; PPDU, physical layer protocol data unit (e.g. physical layer signaling domain))

Regarding claim 37, Luo in view of Asterjadhi discloses the method of claim 6, further comprising:
determining that the radio frame is of the specified type according to physical frame format indication information. (See Luo para. 45; determining the OBSS frame has a duration field (e.g. physical frame format is PPDU with a duration field); para. 40; PPDU, physical layer protocol data unit (e.g. physical layer signaling domain))

	Regarding claim 9, Luo in view of Asterjadhi discloses the method of claim 6, further comprising:
	parsing at least one of a type field or a subtype field of the radio frame from the signaling domain of the medium access control layer protocol data unit; and (See Luo para. 45; decoding the PPDU (e.g. parsing) of the OBSS to obtain duration field)
determining that the OBSS radio frame is of the specified type according to the at least one of the type field or the subtype field. (See Luo para. 45; after decoding the PPDU reading the decoded packet and determining it has a duration field (it has been determined))

Regarding claim 11, Luo in view of Asterjadhi discloses the method of claim 1, wherein updating the local network allocation vector according to the duration information carried in the OBSS radio frame comprises:
updating the local network allocation vector according to transmission opportunity duration information carried in a physical layer signaling domain of the OBSS radio frame, or duration information carried in a medium access layer signaling domain of the radio frame. (See Luo para. 45; updating NAV (e.g. network allocation vector) value according to value in the duration field (e.g. value contained within the field); para. 40; PPDU, physical layer protocol data unit (e.g. physical layer signaling domain))

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Luo EP3313140 and further in view of Asterjadhi (2015/0110093) and further in view of Seok (2014/0169290).

Regarding claim 33, Luo in view of Asterjadhi discloses the method of claim 1, further comprising:
	in response to determining that the specific spatial multiplexing instruction information carried in the OBSS radio frame allows spatial multiplexing of the OBSS radio frame, performing, at the wireless station, the steps of: (See Luo fig. 2, para. 66-67; SR, spatial reuse, allowed flag (e.g. specific spatial multiplexing instructions are allow or not allowed))
Luo in view of Asterjadhi does not explicitly disclose determining that a wireless channel is idle according to the local network allocation vector; upon determining that the wireless channel is idle, contending for access to the wireless channel; and performing a backoff from accessing the wireless channel, in response to determining that the wireless channel is busy.  However, Seok does disclose determining that a wireless channel is idle according to the local network allocation vector; upon determining that the wireless channel is idle, contending for access to the wireless channel; and performing a backoff from accessing the wireless channel, in response to determining that the wireless channel is busy.  (See Seok para. 243-246; NAV values are changed from busy to idle (e.g. determining wireless channel is idle according to NAV);fig. 21,22; contending for channel access; para. 243; performing backoff until medium is idle again)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Luo in view of Asterjadhi to include the teaching of determining that a wireless channel is idle according to the local network allocation vector; upon determining that the wireless channel is idle, contending for access to the wireless channel; and performing a backoff from accessing the wireless channel, in response to determining that the wireless channel is busy of Seok with the motivation being to maximize limited wireless resources while at the same time saving battery power and processing power (that is, without waiting and backing off there would be many collisions which waste limited wireless resources and waste battery of the devices) and further to ensure equitable access to a shared medium.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Luo EP3313140 and further in view of Asterjadhi (2015/0110093).

	Regarding claim 20, Luo discloses a channel access device, comprising a memory and a processor, wherein the memory stores instructions which, when executed by the processor, configures the processor for: (See Luo para. 3; channel, STA (e.g. wireless station); STA has a processor executing an algorithm stored in memory)
after a radio frame is received, (See Luo fig. 1; PPDU is received by receiving node)) determining, based on information relating to a basic service set (BSS) color included in the radio frame, that the radio frame is an overlapping basic service set (OBSS) radio frame, (See Luo para. 42; OBSS may be determined according to BSS color field) and wherein the wireless station is in the second BSS; (See Luo para. 42; OBSS may be determined according to BSS color field; the wireless station is either in the first or second BSS because otherwise it is not an OBSS)
determining that the OBSS radio frame is a radio frame of a specified type or carries specific spatial multiplexing instruction information; (See Luo para. 45; determining the OBSS frame has a duration field (e.g. type is contains a duration field))
in response to determining that the OBSS radio frame is of the specified type or carries the specific spatial multiplexing instruction information, updating a local network allocation vector according to duration information carried in the OBSS radio frame; and (See Luo para. 45; updating NAV (e.g. network allocation vector) value according to value in the duration field (e.g. value contained within the field))
performing channel access according to the local network allocation vector. (See Luo fig. 10; implied that once the NAV has been set the node uses it to access the channel otherwise what is the point of setting the NAV; para. 101, fig. 10 TXOP (transmission opportunity for the node to transmit (e.g. implying transmission according to NAV)))
Luo does not explicitly disclose wherein the information relating to the BSS color provides network identification information used to determine that the radio frame is from an OBSS if the information relating to the BSS color identifies a first BSS that is different from a second BSS.  However, Asterjadhi does disclose wherein the information relating to the BSS color provides network identification information used to determine that the radio frame is from an OBSS if the information relating to the BSS color identifies a first BSS that is different from a second BSS.  (See Asterjadhi para. 50; Color field is used to determine whether the PPDU is within the BSS or from another OBSS)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Luo to include the teaching of wherein the information relating to the BSS color provides network identification information used to determine that the radio frame is from an OBSS if the information relating to the BSS color identifies a first BSS that is different from a second BSS of Asterjadhi with the motivation being to allow for determination of an OBSS quickly (as opposed to not knowing if the BSS color is different or not and just guessing) and further using known methods (BSS color identification of different BSSs) yielding predictable results (identifying an OBSS so that steps can be taken to reduce or eliminate interference).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Luo EP3313140 and further in view of Asterjadhi (2015/0110093).

	Regarding claim 31, Luo discloses a non-transitory computer storage medium storing computer-executable instructions, wherein upon being executed on an apparatus, the computer-executable instructions configure the apparatus to implement the method of claim 1.  (See Luo para. 3; channel, STA (e.g. wireless station); STA has a processor executing an algorithm stored in memory; see clm 1 rejection above)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Luo EP3313140 and further in view of Asterjadhi (2015/0110093).

	Regarding claim 21, Luo discloses a channel access method, implemented at a sending wireless station, comprising: (See Luo para. 3; channel, AP (e.g. wireless station))
Transmitting a radio frame, (See Luo fig. 1; PPDU is transmitted by a transmitting node) wherein the radio frame is of a specified type or carries specific spatial multiplexing instruction information, (See Luo para. 45; determining the OBSS frame has a duration field (e.g. type is contains a duration field)) and wherein the receiving wireless station is in the second BSS. (See Luo para. 42; OBSS may be determined according to BSS color field; the wireless station is either in the first or second BSS because otherwise it is not an OBSS)
Luo does not explicitly disclose wherein the information relating to the BSS color provides network identification information used to determine that the radio frame is from an OBSS if the information relating to the BSS color identifies a first BSS that is different from a second BSS.  However, Asterjadhi does disclose wherein the information relating to the BSS color provides network identification information used to determine that the radio frame is from an OBSS if the information relating to the BSS color identifies a first BSS that is different from a second BSS.  (See Asterjadhi para. 50; Color field is used to determine whether the PPDU is within the BSS or from another OBSS)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Luo to include the teaching of wherein the information relating to the BSS color provides network identification information used to determine that the radio frame is from an OBSS if the information relating to the BSS color identifies a first BSS that is different from a second BSS of Asterjadhi with the motivation being to allow for determination of an OBSS quickly (as opposed to not knowing if the BSS color is different or not and just guessing) and further using known methods (BSS color identification of different BSSs) yielding predictable results (identifying an OBSS so that steps can be taken to reduce or eliminate interference).

Regarding claim 22, Luo in view of Asterjadhi discloses the method of claim 21, further comprising:
determining, at the receiving wireless station, that the specific spatial multiplexing instruction information is carried by a spatial multiplexing parameter of a physical layer signaling domain of the radio frame, (See Luo fig. 2, para. 66-67; SR, spatial reuse (e.g. spatial reuse parameter) which contains instructions with bits; the OBSS frame; para. 40; PPDU, physical layer protocol data unit (e.g. physical layer signaling domain))
wherein the specific spatial multiplexing instruction information comprises instruction information for prohibiting spatial multiplexing or instruction information for delaying the spatial multiplexing. (See Luo fig. 2, para. 66-67; SR, spatial reuse, allowed flag (e.g. specific spatial multiplexing instructions are allow or not allowed))

Regarding claim 26, Luo in view of Asterjadhi discloses the method according to claim 21, further comprising:
	in response to determining that the sending wireless station belongs to a spatial reuse group (SRG), configuring the specific spatial multiplexing instruction information as an instruction for delaying the spatial multiplexing. (See Luo fig. 2, para. 66-67; SR, spatial reuse, allowed flag (e.g. specific spatial multiplexing instructions are allow or not allowed); spatial resuse group is other BSS causing OBSS)

Claims 23, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Luo EP3313140 and further in view of Asterjadhi (2015/0110093) and further in view of Seok’415 (2012/0155415).

Regarding claim 23, Luo in view of Asterjadhi discloses the method of claim 21, wherein the radio frame of the specified type comprises any one of: a control frame, trigger frame or management frame. (See Luo para. 11; PPDU is data frame, control frame, trigger frame or management frame)  Luo in view of Asterjadhi do not explicitly disclose wherein the control frame or trigger frame or management frame is a channel measurement frame or channel measurement announcement frame or a channel measurement announcement frame or a channel information feedback frame.  However, Seok’415 does disclose wherein the control frame or trigger frame or management frame is a channel measurement frame or channel measurement announcement frame or a channel measurement announcement frame or a channel information feedback frame. (See Seok’415 para. 59 transmitting a sounding PPDU frame which is used for measurement)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Luo in view of Asterjadhi to include the teaching of wherein the control frame or trigger frame or management frame is a channel measurement frame or channel measurement announcement frame or a channel measurement announcement frame or a channel information feedback frame of Seok’415 with the motivation being to conform the 3GPP/IEEE standards which ensures compatibility and further to allow for optimization of parameters in a wireless environment (that is by taking measurements of the SNR certain other parameters can be optimized for example MCS which may speed transfer of data and lower interference).

	Regarding claim 24, Luo in view of Asterjadhi in view of Seok’415discloses the method of claim 23, wherein further comprising:
If the radio frame is a channel information feedback poll frame, configuring, at the sending wireless station, a spatial multiplexing parameter carried by a medium access control layer protocol data unit as the instruction information for prohibiting the spatial multiplexing or the instruction information for delaying the spatial multiplexing. (See Luo fig. 2, para. 66-67; SR, spatial reuse, allowed flag (e.g. specific spatial multiplexing instructions are allow or not allowed))

	Regarding claim 25, Luo in view of Asterjadhi in view of Seok’415discloses the method of claim 24, wherein the instruction information for prohibiting the spatial multiplexing is at least one of; instruction information for prohibiting spatial multiplexing based on an OBSS signal detection threshold or instruction information for prohibiting spatial multiplexing based on the spatial multiplexing parameter. (See Luo fig. 2, para. 66-67; SR, spatial reuse, allowed flag (e.g. specific spatial multiplexing instructions are allow or not allowed))


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Luo EP3313140 and further in view of Asterjadhi (2015/0110093) and further in view of Noh (2017/0188376).

Regarding claim 32, Luo in view of Asterjadhi discloses the method of claim 21.  Luo in view of Asterjadhi do not explicitly disclose wherein one of the devices is part of an ad hoc network (non-spatial reuse group) and the spatial reuse is disabled.  However, Noh does disclose wherein one of the devices is part of an ad hoc network (non-spatial reuse group) and the spatial reuse is disabled.  (See Noh para. 80, 203)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Luo in view of Asterjadhi to include the teaching of wherein one of the devices is part of an ad hoc network (non-spatial reuse group) and the spatial reuse is disabled of Noh with the motivation being to allow for different networks to operate together in a wireless network and further to permit low power devices to operate wirelessly and save power (as opposed to always having to be connected to an AP).

	
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Luo EP3313140 and further in view of Asterjadhi (2015/0110093).

	Regarding claim 30, Luo in view of Asterjadhi discloses a channel access device, comprising a memory and a processor, wherein the memory stores instructions which, when executed by the processor, configures the processor; to implement the method of claim 21. (See Luo para. 3; channel, AP (e.g. wireless station); AP has a processor executing an algorithm stored in memory)
Allowable Subject Matter
Claims 7-8, 10, 34-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498.  The examiner can normally be reached on M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen J Clawson/Primary Examiner, Art Unit 2461